UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6375



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD CLINTON BURTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-01-37-7)


Submitted:   April 27, 2001                    Decided:   May 7, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Donald Clinton Burton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Clinton Burton seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny Burton’s

motion to proceed in forma pauperis, deny a certificate of appeal-

ability, and dismiss the appeal substantially on the reasoning of

the district court.*   See United States v. Burton, No. CA-01-37-7

(W.D. Va. Feb. 8, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       We recently held in United States v. Sanders,      F.3d    ,
2000 WL 369719 (4th Cir. Apr. 13, 2001) (No. 00-6281), that the new
rule announced in Apprendi v. New Jersey, 530 U.S. 466 (2000), is
not retroactively applicable to cases on collateral review.
Accordingly, Appellant’s Apprendi claim is not cognizable.


                                 2